DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed December 15, 2021 as part of the After Final Consideration Pilot program.  Applicant’s December 15th amendment amended claims 1-3, 11, 12, 16, 18 and canceled claims 9, 13, 14, 17, 19, 21.  Currently Claims 1-8, 10-12, 15, 16, 18 and 20 are pending and allowed herein.  Claims 1, 11 and 16 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-8, 10-12, 15, 16, 18 and 20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 2, 12 and 18 in the previous office action is withdrawn in response to Applicant's amendment of claims 2, 12 and 18.

Response to Arguments
Applicant’s arguments, see Pages 13 and 14, filed December 15, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 has been withdrawn. 



ALLOWANCE
	The following is a notice of allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and computer-implemented method for mining pedestrian probe data from mix-mode probe data, the method comprising: collecting a probe trajectory from a sensor of user equipment; via a network, receiving at a server, the probe trajectory including a vehicle mode of travel, a pedestrian mode of travel, or a combination thereof; processing, via at least one processor, the probe trajectory to determine at least one speed value and at least one sinuosity value; determining, via the at least one processor, a pedestrian probe detection metric indicating an amount of pedestrian data in the probe trajectory based on the at least one speed value and the at least one sinuosity value; ranking, via the at least one processor, the probe trajectory among a plurality of probe trajectories based on the pedestrian probe detection metric; splitting, via the at least one processor, the probe trajectory into a plurality of chunks: classifying, via the at least one processor, the probe trajectory as either a vehicle probe trajectory or a pedestrian probe trajectory based on the pedestrian probe detection metric: receiving, via the network, the classified pedestrian probe trajectory and classified vehicle probe trajectory based on the pedestrian probe detection metric at a user device, and displaying, in a mapping user interface of the user device, wherein the pedestrian probe detection metric is determined individually for the plurality of chunks, and wherein the splitting is further based on length and a number of probes points so that each of the plurality of chunks has equal length and equal probes as recited in independent Claims 1, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623